Citation Nr: 1826125	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-46 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2014 and July 2016, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the issues on appeal.  

Previously, the Board remanded the issue of service connection on appeal relating to hypertension in order to obtain a VA examination as the March 2015 VA medical opinion was inadequate.  In March 2018, the Veteran was afforded a VA examination and was diagnosed as having hypertension.  The examiner noted in the Veteran's history high blood pressure readings during service then opined that the Veteran's hypertension was not related to service as there was no evidence in the service treatment records that the Veteran had the onset of hypertension (a formal diagnosis and medication) while on active duty and there was no objective evidence of a diagnosis or care for this condition in the years proximal to service.  The Board finds this opinion inadequate as the examiner did not address the previously noted inservice high blood pressure readings in the medical opinion and based the opinion on a lack of documentation of treatment or a diagnosis.  Furthermore, the examiner was instructed to provide an opinion as to whether the Veteran's hypertension was proximately due to, the result of, or aggravated by service-connected knees and lumbar spine disabilities.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service connected condition as determinants of blood pressure in the body are blood volume and peripheral vascular resistance and left knee degenerative joint disease, right knee tendonitis, and/or lumbar degenerative disc disease do not affect either of these determinants of blood pressure nor have they been linked to hypertension as a risk factor.  The examiner then addressed the Veteran's claim that these disabilities cause him to have a sedentary lifestyle stating that this was largely a lifestyle choice and was not proximately due to the service-connected conditions.  Further, low impact alternative exercise was usually encouraged for those with knee degenerative joint disease, knee tendonitis, and lumbar degenerative disc disease.  The Board notes that these opinions do not address whether the Veteran's service-connected disabilities aggravated his claimed hypertension.  Furthermore, the examiner did not address the Veteran's specific case when opining that low impact alternative exercise was encouraged and provided no support that being sedentary was in fact a lifestyle choice for the Veteran.  

In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The TDIU claim is inextricably intertwined with the issue of service connection for hypertension.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As a remand is necessary in this case, the Veteran should be afforded another opportunity to submit a VA Form 21-8940.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  The RO must provide the Veteran with an appropriate examination by an examiner who has not previously examined the Veteran to determine the etiology of the Veteran's hypertension.  The claim file must be made available to the examiner for review.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the diagnosed hypertension had its onset during, or is related to, active service, to include the documented inservice high blood pressure readings.  

The examiner must also provide an opinion as to whether the diagnosed hypertension is caused or aggravated by a service-connected right and left knees and lumbar spine disabilities.  In answering this question, the examiner must address the Veteran's contentions that his sedentary lifestyle as a result of his bilateral knee and lumbar spine disabilities caused and/or aggravated his hypertension.

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claims remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




